      Case 1:19-cr-00463-DLC Document 220 Filed 02/02/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :             S2 19cr463-03(DLC)
                                       :
               -v-                     :                    ORDER
                                       :
JOSE BAEZ,                             :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X
DENISE COTE, District Judge:

     The Court having received the letter of February 2, 2021

that he prefers that the February 5, 2021 sentencing in this

matter occur via a videoconference proceeding, as opposed to an

in person proceeding, it is hereby

     ORDERED that the sentencing shall proceed on February 5,

2021 at 10 a.m. via the Microsoft Teams videoconference

platform, if that platform is reasonably available.          To access

the conference, paste the following link into your browser:

https://teams.microsoft.com/l/meetup-

join/19%3ameeting_NjIyZmJhZGEtYWJkZi00ZDJmLWE3MmEtZjYzMWZlZDNjYT

U4%40thread.v2/0?context=%7b%22Tid%22%3a%221d66f037-8266-4d1c-

919c-67c6543d3542%22%2c%22Oid%22%3a%2220b3b4ec-1ef6-4484-88f4-

2126fecd52fa%22%7d.
      Case 1:19-cr-00463-DLC Document 220 Filed 02/02/21 Page 2 of 3



     To use this link, you may need to download software to use

the platform’s videoconferencing features. 1       Participants are

directed to test their videoconference setup in advance of the

conference -- including their ability to access the link above.

Defense counsel shall assist the defendant in testing his

videoconference capability so that the defendant can participate

by videoconference if that is feasible.

     Users who are unable to download the Microsoft Teams

application may access the meeting through an internet browser,

although downloading the Teams application is highly

recommended. 2   When you successfully access the link, you will be

placed in a “virtual lobby” until the conference begins.

Participants should also ensure that their webcam, microphone,

and headset or speakers are all properly configured to work with

Microsoft Teams.    For general guidelines for participation in

remote conferences, visit https://nysd.uscourts.gov/covid-19-

coronavirus.

     IT IS FURTHER ORDERED that members of the press, public, or

counsel who are unable to successfully access Microsoft Teams




1 See Microsoft, Download Microsoft Teams (last visited Dec. 7,
2020), https://www.microsoft.com/en-us/microsoft-365/microsoft-
teams/download-app.
2 Please note that participants who access the Teams meeting

using an internet browser may only be able to view one
participant at a time.


                                    2
         Case 1:19-cr-00463-DLC Document 220 Filed 02/02/21 Page 3 of 3



may access the conference’s audio using the following

credentials:

Call-in number:          +1 917-933-2166

Conference ID:           586 654 540#

     IT IS FURTHER ORDERED that by February 4, 2021, defense

counsel shall file a letter informing the Court whether counsel

and the defendant have successfully tested Microsoft Teams.               If

the defendant and counsel are unable to successfully test

Microsoft Teams, defense counsel shall advise the Court whether

the defendant consents to proceeding with a telephone conference

or whether the defendant requires the proceeding to occur in

person.



Dated:       New York, New York
             February 2, 2021


                                     __________________________________
                                               DENISE COTE
                                       United States District Judge




                                        3
